DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending, of which claims 1 and 18 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non‐statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not limited to a non‐transitory embodiment. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The specification appears to be silent about what comprises a computer readable medium. Accordingly, since the broadest reasonable interpretation of claim 21 covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claim 21 is nonstatutory subject matter. The Examiner respectfully recommends amending the preamble of claim 21 to "A non‐transitory tangible computer readable medium including a computer program with program code …”.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-17 and 21 (Method); Claims 18-20 (System); recites claims related to
Designing a pipe network and are all directed to statutory categories of process and device inventions.
Step 2A, Prong 1: Claim 1 recites, in part, approximating at least one operating parameter of the pipe network and an initial pipe geometry for each of a plurality of pipes of the pipe network based on at least one fluid parameter within the pipe network (Mental Process); determining at least one fluid value of the extinguishing fluid based on the approximating for each of the plurality of pipes (Mental Process); comparing at least one fluid value with a target value (Mental Process).
These claim limitations exemplify the abstract ideas of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion). Approximating a parameter of a pipe network and pipe geometry encompasses the user manually examining and forming an observation/opinion by looking at a pipe network and mentally evaluating and estimating the size or material. Determining a fluid value based on the approximating may be mentally performed by mentally forming an opinion about a fluid value such as whether it is wet or dry. Comparing is a classic mental process that involves making a mental comparison between two values. Claim 18 recites similar limitations as claim 1 and similar analysis applies. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The additional limitations recited in claim 1, “adjusting the initial pipe geometry for at least one pipe from the plurality of pipes based on the comparing” and “adjusting at least one operating parameter of the pipe network” are recited at a high level of generality (i.e. as a general means of apply the model and achieve a desired outcome) and amounts to a mere statement of intended use improving unsteady response, which is a form of insignificant extra-solution activity. Unlike Diehr, the claim is not reciting a specific way to achieve the result such as opening the mold at a time determined by measuring a temperature and solving the abstract idea. It is suggested that applicant amend the claims further to integrate the abstract idea into a practical application by reciting how the adjustments are to be done or made akin to opening the tire mold at a certain temperature from Diehr. Independent claim 18 further recites the additional limitations of "a processor." However, this is a high level recitation that the method is via “a processor” that is understood to amount to mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). Thus, aside from generic computer elements, the claims when considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional limitations are insignificant extra solution activity and a general "apply it" statement. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to 
Thus, the independent claims do not add significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101. The same conclusion is reached for the dependent claims of claims 1 and 18, see below for detail.
Claim 2. The method according to claim 1, wherein, during each iteration, each of the pipes of the pipe network is approximated and adjusted one after the other along the flow direction of the extinguishing fluid. This is recited at a high level of generality (i.e. as a general means of apply the model and achieve a desired outcome) and amounts to mere implementation, which is a form of insignificant extra-solution activity. No specific targets are provided, no indication of how or what should be adjusted or any details absent the desired outcome.
Claim 3. The method according to claim 1, further comprising: specifying at least one pipe geometry limit value for at least one pipe geometry parameter of each of the pipes from the plurality of pipes, comparing the pipe geometry limit value with a pipe geometry value approximated for the corresponding pipe geometry parameter for the corresponding pipe, and, if it is determined that the value exceeds and/or undercuts the limit value: aborting the adjusting of the pipe geometry for the corresponding pipe. This is a further mental process of comparing values.
Claim 4. The method according to claim 3, further comprising, if it is determined that the value exceeds and/or undercuts the limit value: adjusting the pipe geometry of another pipe, which is arranged in the flow direction of the extinguishing fluid in front of or behind the 
Claim 5. The method according to claim 1, wherein the approximation of the initial pipe geometry for each of the plurality of pipes further comprises a classification of the corresponding pipe. This is a further mental process of analyzing and classifying objects.
Claim 6. The method according to claim 1, further comprising: specifying a predetermined number of iterations, wherein, if the specified number of iterations is exceeded, the adjustment of the initial pipe geometry is performed at least partially based on at least one other fluid parameter. This is recited at a high level of generality (i.e. as a general means of apply the model and achieve a desired outcome) and amounts to mere implementation, which is a form of insignificant extra-solution activity. No specific targets are provided, no indication of how or what should be adjusted or any details absent the desired outcome.
Claim 7. The method according to claim 6, wherein at least one other fluid parameter is indicative of a flow regime within at least one pipe of the plurality of pipes. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).

Claim 8. The method according to claim 1, further comprising: specifying a maximum number of iterations, and aborting the method if the maximum number of iterations is exceeded. This is a further mental process of comparing values.

Claim 10. The method according to claim 1, further comprising: generating a graphical user interface for display on a display element, wherein the graphical user interface includes a graphical representation of a pipe network model based on the modeling, and providing a user interface to enable a user to interact with the pipe network model. The displaying is recited at a high level of generality (i.e., as a general means of displaying data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).
Claim 11. The method according to claim 1, wherein the approximating and/or adjusting of the pipe geometry of each of the pipes of the pipe network is furthermore based on one or a plurality of input values, wherein these input values comprise: information about a spatial geometry of a room in which the pipe network is arranged, and/or information about the extinguishing fluid that is conveyed through the pipe network, and/or information about reference values and/or guidelines to be adhered to for the pipe network, and/or additional information that is indicative of a user preference for the approximation and/or the adjustment. This is very close to being an integration into a practical application, but by making all of the terms optional it renders the limitation overly generic and becomes a general means of apply the model and achieve a desired outcome. This then amounts to mere 
Claim 12. The method according to claim 1, wherein the pipe network comprises a plurality of extinguishing fluid outlets and wherein the method furthermore comprises: determining an outlet geometry for each of the plurality of extinguishing fluid outlets based on the pipe geometry of the corresponding pipe, at which the corresponding extinguishing fluid outlet is arranged. A fire suppression system having outlets is of course the only way to extinguish a fire by providing a path for the extinguishing agent to be applied. Here again, this is close to achieving a practical application. It is suggested that applicant amend the claims further to integrate the abstract idea into a practical application by reciting how the adjustments are to be done or made akin to opening the tire mold at a certain temperature from Diehr.
Claim 13. The method according to claim 1, wherein the method further comprises determining at least one hydraulic parameter. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 14. The method according to claim 1, wherein the extinguishing fluid comprises a multicomponent extinguishing fluid, in particular, perfluoro-2-methyl-3-pentanone and/or heptaflourpropane. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 15. The method according to claim 14, wherein the pipe network further comprises one or more branches and wherein the method further comprises an approximating 
Claim 16. The method according to claim 1, wherein the extinguishing fluid comprises a multicomponent extinguishing fluid. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h).
Claim 17. The method according to claim 1, wherein the method further comprises checking of an initial specification of the pipe network, and wherein the modeling is aborted in the event of an error. This is a further mental process.
Claim 19. The system according to claim 18, further comprising: a display unit arranged for providing a graphical user interface, wherein the graphical user interface comprises a graphical representation of a pipe network model based on the modeling, and a user interface to enable a user to interact with the pipe network model. The displaying is recited at a high level of generality (i.e., as a general means of displaying data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).
Claim 20. The system according to claim 18, further comprising: a control unit arranged for controlling a device for manufacturing one or more of the plurality of pipes in accordance with the modeling. This is recited at a high level of generality (i.e. as a general means of apply the model and achieve a desired outcome) and amounts to mere implementation, which is a form of insignificant extra-solution activity. No specific targets are provided, no indication of how or what should be adjusted or any details absent the desired outcome.
Claim 21. A computer program with program code means that cause a processor to perform the method according to claim 1. This is a high level recitation that the method is via “a 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedro Fernandez-Orellana et al., US Patent Application No. 2021/0248280 (“Pedro” for ease of reference).
Claim 1. Pedro discloses A method for modeling a pipe network for the conveying an extinguishing fluid (Pedro, Abstract “A method of determining placement of pipes within a fire suppression system….”; Fig. 9 illustrating method of designing fire suppression system), characterized by the steps of: 
i) approximating at least one operating parameter of the pipe network and an initial pipe geometry for each of a plurality of pipes of the pipe network based on at least one fluid parameter within the pipe network (Pedro, Fig. 1 110 inputs and 150 fire suppression system database, [0043] “The inputs 110 may include but are not limited to building information 112 and building requirements 114, as shown in FIG. 1. Building information 112 may include but is not limited to floor plans 112a of the building where the fire suppression system 20 is to be located, an address 112b of the building where the fire suppression system 20 is to be located, a number of occupants 112c of the building where the fire suppression system 20 is to be located, a typical building usage 112c of the building where the fire suppression system 20 is to be located, types of articles 112d within the building where the fire suppression system 20 is to be located, types of hazards 112e within the building where the fire suppression system 20 is to be located.”; [0052] “system 100 may also include or be in communication with a fire suppression system component databases 150. The fire suppression system component databases 150 may include details and specifications of components that may be utilized in a fire suppression system 20.” Examiner’s Note (EN): The approximating is construed as being the beginning of the modeling process and thus the inputs disclose this limitation.), 
ii) determining at least one fluid value of the extinguishing fluid based on the approximating for each of the plurality of pipes (Pedro, [0047] “The inputs 110 are provided to the optimizer 130.”; [0048] “optimizer 130 is configured to analyze the inputs 110 to produce system type planning 200, nozzle planning 300, piping planning 400, and flow calculations 600 in response to the inputs 130.”), 
iii) comparing at least one fluid value with a target value (Pedro, [0048] ““optimizer 130 is configured to analyze the inputs 110 to produce system type planning 200, nozzle planning 300, piping planning 400, and flow calculations 600 in response to the inputs 130. The 
iv) adjusting the initial pipe geometry for at least one pipe from the plurality of pipes based on the comparing (Pedro, see for example Fig. 6 and accompanying description in 0069-0070 describing process of rearranging piping layouts and nozzles based on the constraints, [0070] “The method 800 may further comprise: activating an alert 468 when at least one of the pipe 450, junctions 452, and elbows 454 violate a piping constraint. The method 800 may also comprise: receiving an input from a user adjusting at least one of the number of pipes 450, a length of at least one of the pipes 450, and a location of at least one of the pipes 450 and an alert 468 may be activated if the adjustment violates one of the piping constraints.”), and 
v) adjusting at least one operating parameter of the pipe network, wherein the method comprises multiple iterations of steps i) to v) (Pedro, Fig. 8 illustrating iterative or 

Claim 2. Pedro discloses the method according to claim 1, wherein, during each iteration, each of the pipes of the pipe network is approximated and adjusted one after the other along the flow direction of the extinguishing fluid (Pedro, Fig. 5 illustrating the piping planning tool 410, Fig. 8 illustrating iterative or looping optimization method; [0040] “The fire suppression system 20 comprises a fire suppression agent source 448, one or more nozzles 350, and one or more pipes 450 fluidly connecting the fire suppression agent source 448 to each of the nozzles 350. The one or more pipe 450 may be fluidly connected to each other by junctions 452 and/or elbows 454. A junction 452 may connect a single pipe 450 to two or more other pipes 450 and an elbow 454 may connect one pipe 450 to another pipe 450. A fire suppression agent 30 flows from the fire suppression agent source 448 to each nozzle 350. The nozzles 350 are each configured to distribute the fire suppression agent 30 to an activation zone 50, which may be a room within a building or area of a room.”; [0066] “As shown in FIG. 5, the piping planning tool 410 may, utilizing the floor plans 112a, automatically place pipes 450 throughout a map 308 of the room 342 interconnecting nozzles 350, which is displayed on the display screen 304. The map 308 is interactive in real-time and a user will be able to move the pipes 350 around on the map 308 by interacting the map 308, such as for example, by "drag and 

Claim 3. Pedro discloses the method according to claim 1, further comprising: specifying at least one pipe geometry limit value for at least one pipe geometry parameter of each of the pipes from the plurality of pipes, comparing the pipe geometry limit value with a pipe geometry value approximated for the corresponding pipe geometry parameter for the corresponding pipe, and, if it is determined that the value exceeds and/or undercuts the limit value: aborting the adjusting of the pipe geometry for the corresponding pipe (Pedro, [0067] “Piping constraints may include physics driven piping constraints, regulation driven piping constraints, and/or geometry driven piping constraints. A physics driven piping constraint may include a flow split constraint, such as, for example "an outgoing flow for a side tee should be between 10-30%" or "an outgoing flow for a bull-head tee should be within 30-70%". A regulation driven piping constraint may include a physics driven constraint, a pressure constraint, an arrival time constraint, and/or a runout-time constraint. In an example, a pressure constraint may be that "the pressure of the nozzles 350 must be above a threshold" or "the range of pressure of nozzles 350 must be less than a threshold." In an example, an arrival time constraint may be that "the arrival time difference between two nozzles 350 must be less than a certain threshold (e.g., 1.3 second)". In an example, a runout-time constraint may be 

Claim 4. Pedro discloses the method according to claim 3. While Pedro discloses that the piping network is adjusted based on constraints, it does not explicitly disclose, but it does teach further comprising, if it is determined that the value exceeds and/or undercuts the limit value: adjusting the pipe geometry of another pipe, which is arranged in the flow direction of the extinguishing fluid in front of or behind the corresponding pipe (Pedro, [0066] “As shown in FIG. 5, the piping planning tool 410 may, utilizing the floor plans 112a, automatically place pipes 450 throughout a map 308 of the room 342 interconnecting nozzles 350, which is displayed on the display screen 304. The map 308 is interactive in real-time and a user will be able to move 
	
Claim 5. The method according to claim 1, wherein the approximation of the initial pipe geometry for each of the plurality of pipes further comprises a classification of the corresponding pipe (Pedro, [0052] “The fire suppression system component databases 150 may also link to outside databases in real-time, such as, for example online supplier databases of components for a fire suppression system 20. The fire suppression system component databases 150 may include an agent database 150a, a nozzle database 150b, and a piping database 150c.” EN: The entries in the databases are classifications of the pipes).

generating a graphical user interface for display on a display element, wherein the graphical user interface includes a graphical representation of a pipe network model based on the modeling, and providing a user interface to enable a user to interact with the pipe network model (Pedro, [0041] “generate a map displaying the nozzle placement and the piping placement on a computing device.”; [0058] “The map 308 is interactive in real-time and a user will be able to move the nozzles 350 around on the map 308 by interacting the map 308, such as for example, by "drag and drop" or by touch.”; [0066] “As shown in FIG. 5, the piping planning tool 410 may, utilizing the floor plans 112a, automatically place pipes 450 throughout a map 308 of the room 342 interconnecting nozzles 350, which is displayed on the display screen 304. The map 308 is interactive in real-time and a user will be able to move the pipes 350 around on the map 308 by interacting the map 308, such as for example, by "drag and drop" or by touch.”).

Claim 11. Pedro discloses the method according to claim 1, wherein the approximating and/or adjusting of the pipe geometry of each of the pipes of the pipe network is furthermore based on one or a plurality of input values (Pedro, [0043] “The inputs 110 may include but are not limited to building information 112 and building requirements 114, as shown in FIG. 1.”), wherein these input values comprise: information about a spatial geometry of a room in which the pipe network is arranged (Pedro, [0044] “The floor plans 112a of the building where the fire suppression system 20 is to be located may include details about the floors of the building”), and/or information about the extinguishing fluid that is conveyed through the pipe network (Pedro, [0053] “The agent database 150a may include information such as the types of fire suppression agents 30 that may be utilized and performance characteristics of each fire suppression agents 30.”), and/or information about reference values and/or guidelines to be adhered to for the pipe network (Pedro, [0046] “The building system requirements 114a may include but are not limited to the type of fire suppression system required and/or desired for the building. The desired level of certification 114b may include city certification requirements (e.g., local ordinances), state certification requirements (e.g., state laws and regulations), federal certification requirements (e.g., federal laws and regulations), association certification requirements, industry standard certification requirements, and/or trade association certification requirements (e.g., National Fire Protection Association).”), and/or additional information that is indicative of a user preference for the approximation and/or the adjustment (Pedro, [0055] “As shown in FIG. 2, the nozzle planning tool 310 may allow a user to select a nozzle placement strategy 320 through a user interface 321 or the nozzle planning tool 310 may automatically select a nozzle placement strategy 320.”).

Claim 12. Pedro discloses the method according to claim 1, wherein the pipe network comprises a plurality of extinguishing fluid outlets and wherein the method furthermore comprises: determining an outlet geometry for each of the plurality of extinguishing fluid outlets based on the pipe geometry of the corresponding pipe, at which the corresponding extinguishing fluid outlet is arranged (Pedro, [0054] “Referring now to FIGS. 2 and 3, with continued reference to FIG. 1, which show the nozzle planning 300 of FIG. 1. FIG. 2 illustrates a 

Claim 13. Pedro discloses the method according to claim 1, wherein the method further comprises determining at least one hydraulic parameter (Pedro, [0049] “The flow calculations 600 may be a set of agent based physic functions used to validate the designs. The flow calculations 600 may be uses to validate physical constrains of the fire suppression system 20 design. The flow calculations 600 may include: a computation of the pressure in each point of the pipe 450 across the time during a fire suppression event; the splitting of the flow of fire suppression agent 30 (i.e., how much fire suppression agent 30 gets through each output of the junctions 452); and a time to completely release the fire suppression agent 30.”).

Claim 17. Pedro discloses the method according to claim 1, wherein the method further comprises checking of an initial specification of the pipe network, and wherein the modeling is aborted in the event of an error (Pedro, [0050] “For example, if during piping planning 400, when we are half-way the optimization the pipe 450 design we realize that the design is not feasible due flow constraints found from the flow calculations 600, then the pipe planning 400 may stop designing the current design and move to a different design approach.”).

A system modeling a pipe network for conveying an extinguishing fluid, comprising a processor arranged for (Pedro, [0082] “As described above, embodiments can be in the form of processor-implemented processes and devices for practicing those processes, such as a processor. Embodiments can also be in the form of computer program code containing instructions embodied in tangible media”). Further, incorporating the rejections of claim 1, claim 18 is rejected as discussed above for substantially similar rationale.

Claim 19. Incorporating the rejections of claim 18 and claim 10, claim 19 is rejected as discussed above for substantially similar rationale.

Claim 21. Pedro discloses A computer program with program code means that cause a processor to perform the method according to claim 1 (Pedro, [0082] “As described above, embodiments can be in the form of processor-implemented processes and devices for practicing those processes, such as a processor. Embodiments can also be in the form of computer program code containing instructions embodied in tangible media”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedro Fernandez-Orellana et al., US Patent Application No. 2021/0248280 (“Pedro” for ease of reference).
Claim 6. Pedro discloses the method according to claim 1. While Pedro discloses an iterative approach with constraints, thresholds and different configurations it does not explicitly disclose, further comprising: specifying a predetermined number of iterations, wherein, if the specified number of iterations is exceeded, the adjustment of the initial pipe geometry is performed at least partially based on at least one other fluid parameter.
specifying a predetermined number of iterations, wherein, if the specified number of iterations is exceeded, the adjustment of the initial pipe geometry is performed at least partially based on at least one other fluid parameter (Pedro, [0073] “As shown in FIG. 7, the fire suppression system design tool 210 may allow a user to enter in a series of several different fire suppression system parameters 430 and the fire suppression system design tool 210 is then configured to design and display one or more fire suppression system designs 240 for the user to select. The fire suppression system design tool 210 may be configured to automatically design and display one or more fire suppression system designs 240 utilizing the nozzle planning tool 310 and the piping planning tool 410.”; [0075] “Each fire suppression system designs 240 may include a map 308 of the fire suppression system designs 240, a general system description 250, and a breakdown of overall costs 260. The map 308 may include locations of each nozzle 350 and pipe 450 of the fire suppressions system design 240 within a room 342. As shown in FIG. 7, the general system description 250 may include but is not limited to a system type 252 (e.g., similar to the fire suppression configuration type 234), and a fire suppression agent type 254. …The fire suppression system designs 240 may each have a rank 284 within a ranking system.”).
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). Here, Pedro teaches in embodiment (Fig. 8) to loop or iterate in response to input selections and parameters ([0079-0080]). Therefore, an ordinary skilled worker would recognize 

Claim 7. Pedro teaches the method according to claim 6, wherein at least one other fluid parameter is indicative of a flow regime within at least one pipe of the plurality of pipes (Pedro, [0048] “The optimizer 130 is configured to analyze the inputs 110 to produce system type planning 200, nozzle planning 300, piping planning 400, and flow calculations 600 in response to the inputs 130. The optimizer 130 may analyze the inputs 110 in an autonomous and/or semiautonomous manner.”; [0049] “The flow calculations 600 may be a set of agent based physic functions used to validate the designs. The flow calculations 600 may be uses to validate physical constrains of the fire suppression system 20 design. The flow calculations 600 may include: a computation of the pressure in each point of the pipe 450 across the time during a fire suppression event; the splitting of the flow of fire suppression agent 30 (i.e., how much fire suppression agent 30 gets through each output of the junctions 452); and a time to completely release the fire suppression agent 30. The solutions generated by the select type planning 200, the nozzles planning 300, and the piping planning 400 may need to be validated by the flow calculations 600 to ensure that the solutions comply with the physical constraints 

Claim 8. Pedro discloses the method according to claim 1. While Pedro discloses iterative loops to achieve design goals, it does not explicitly disclose, further comprising: specifying a maximum number of iterations, and aborting the method if the maximum number of iterations is exceeded.
Pedro teaches specifying a maximum number of iterations, and aborting the method if the maximum number of iterations is exceeded (Pedro, [0073] “As shown in FIG. 7, the fire suppression system design tool 210 may allow a user to enter in a series of several different fire suppression system parameters 430 and the fire suppression system design tool 210 is then configured to design and display one or more fire suppression system designs 240 for the user to select. The fire suppression system design tool 210 may be configured to automatically design and display one or more fire suppression system designs 240 utilizing the nozzle planning tool 310 and the piping planning tool 410.”; [0075] “Each fire suppression system designs 240 may include a map 308 of the fire suppression system designs 240, a general system description 250, and a breakdown of overall costs 260. The map 308 may include locations of each nozzle 350 and pipe 450 of the fire suppressions system design 240 within a room 342. As shown in FIG. 7, the general system description 250 may include but is not limited to a system type 252 (e.g., similar to the fire suppression configuration type 234), and a fire suppression agent type 254. …The fire suppression system designs 240 may each have a rank 284 within a ranking system.”).
.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pedro Fernandez-Orellana et al., US Patent Application No. 2021/0248280 (“Pedro” for ease of reference) in view of Yaniv et al., US Patent Application No. 2020/0086284 (“Yaniv”).
Claim 14. Pedro discloses the method according to claim 1. While Pedro discloses maintaining a fire suppression agent database 150a, it does not explicitly disclose, wherein the 
Yaniv teaches wherein the extinguishing fluid comprises a multicomponent extinguishing fluid, in particular, perfluoro-2-methyl-3-pentanone and/or heptaflourpropane (Yaniv, [0029] “such systems emit can range from just inert gases, such as argon or nitrogen, other types of gases (e.g., CO2), water, or water mixed with various fire suppression chemical agents (chemical agents formulated for fire suppression) or non-aqueous fire suppression chemicals (e.g., a Fire Protection Fluid as disclosed herein). There are a large number of chemical agents that can be used, including, but not limited to FK-5-1-12 (perfluoro(2-methyl-3-pentanone ), heptafluoroisopropyl pentafluoroethyl ketone), 2BTP (2-bromotrifluoropropene), and water additive chemicals (e.g., chemicals added to water to enhance its fire extinguishing abilities and/or also combine it with their own unique chemistry)”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Pedro (directed to a fire suppression system piping and nozzle design system) and Yaniv (directed to fire suppression agents) and arrived at the system including the fire suppression agent as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. choosing from among a plurality of known fire suppression agents) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. picking a chemical additive to enhance fire extinguishing capabilities.).

Claim 15. Modified Pedro teaches the method according to claim 14, wherein the pipe network further comprises one or more branches and wherein the method further comprises an approximating of a phase distribution at the one or more branches (Yaniv, [0049] “In accordance with embodiments of the present disclosure, gas nanobubbles infused into the fire suppression material significantly enhance the fire suppression capabilities of such systems since they will cause the water, water mist, or any liquid, to vaporize more easily, and allow that phase change from liquid to gas to remove heat from the fire.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Pedro (directed to a fire suppression system piping and nozzle design system) and Yaniv (directed to fire suppression agents) and arrived at the system including the fire suppression agent as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. choosing from among a plurality of known fire suppression agents) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. picking a chemical additive to enhance fire extinguishing capabilities.).

Claim 16. Pedro discloses the method according to claim 1. While Pedro discloses maintaining a fire suppression agent database 150a with a variety of agents, it does not 
Yaniv teaches wherein the extinguishing fluid comprises a multicomponent extinguishing fluid (Yaniv, [0029] “such systems emit can range from just inert gases, such as argon or nitrogen, other types of gases (e.g., CO2), water, or water mixed with various fire suppression chemical agents (chemical agents formulated for fire suppression) or non-aqueous fire suppression chemicals (e.g., a Fire Protection Fluid as disclosed herein). There are a large number of chemical agents that can be used, including, but not limited to FK-5-1-12 (perfluoro(2-methyl-3-pentanone ), heptafluoroisopropyl pentafluoroethyl ketone), 2BTP (2-bromotrifluoropropene), and water additive chemicals (e.g., chemicals added to water to enhance its fire extinguishing abilities and/or also combine it with their own unique chemistry)”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Pedro (directed to a fire suppression system piping and nozzle design system) and Yaniv (directed to fire suppression agents) and arrived at the system including the fire suppression agent as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. choosing from among a plurality of known fire suppression agents) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. picking a chemical additive to enhance fire extinguishing capabilities.).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedro Fernandez-Orellana et al., US Patent Application No. 2021/0248280 (“Pedro” for ease of reference) in view of Knight, US Patent Application No. 2021/0133365 (“Knight”).
Claim 9. Pedro discloses the method according to claim 1. Pedro does not explicitly disclose, further comprising: controlling a device (3) for the manufacturing of one or a plurality of pipes in accordance with the modeling.
Knight teaches controlling a device (3) for the manufacturing of one or a plurality of pipes in accordance with the modeling (Knight, [0051] “FIG. 10 is a flow diagram illustrating the main elements of the method of the present disclosure. A representation of an article to be manufactured, such as pipe… is received 60 by the data processing system. Constraints for the article are received 61, which are associated with a parameter of the article, such as the material properties of the material from which the article is to be made…. When a design has been determined which does meet the constraints applicable for a particular product made in a particular material, then the representation of the article is stored. The representation may be converted into a set of manufacturing instructions for a computer controlled machine.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pedro and Knight to manufacture material for the piping network that was designed as claimed. One of ordinary skill in the art would have been motivated to make such a combination to implement and construct the designed system as is taught by Knight ([0002]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neumann et al., US Patent Application No. 2007/0179758 related to a computer based method to design fire suppression systems that satisfy state and local regulatory authorities.
Golinveaux, et al. US Patent Application No. 2010/0299122 related to computer based systems and methods for modeling dry sprinkler systems in a fire suppression system.
Mulligan et al., US Patent Application No. 2013/0006588 related to fire suppression design systems with various resizing algorithms that interface with CAD building design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/Examiner, Art Unit 2148